Case 1:20-cv-10701-DPW Document 122-3 Filed 09/24/20 Page 1 of 2

UNITED STATES DISTRICT COURT.
DISTRICT OF MASSACHUSETTS.

 

MCCARTHY et al,
Plaintiffs,

Vv

BAKER et al,
Defendants.

CIVIL ACTION NO. 1:20-cv-10701-DPW

AFFIDAVIT OF MARK BOUCHARD

I, Mark Bouchard, hereby declare and state the following:

1.

I am the owner of Shooting Supply, LLC, a state and federally licensed firearms dealer
located in Westport, Massachusetts.

Shooting Supply, LLC, sells handguns, rifles, shotguns, and ammunition, as well as
accessories used by shooters such as holsters, scopes, cleaning kits and supplies,
protective gear.

In Massachusetts, private gun sellers are permitted to sell only four guns per year without
going through a dealer. We perform transfers for private individuals, including sellers
who have already sold four guns in current year and are prohibited from selling more
without using a dealer to execute a transfer.

We generally carry a wide selection of ammunition appropriate for different purposes,
such as self-defense, hunting, target practice, and competition target shooting.
Ammunition designed for one of these purposes may not be appropriate for others. For
example, jacketed ammunition may be preferred for target practice, while inappropriate
for self-defense.

We educate our customers on the various types of ammunition and help them select
ammunition appropriate for their needs.

We also help our customers select the most appropriate type of weapon taking into
consideration their skill level, strength, typical activities, and any specific requirements
they may have due to employment, neighborhood, ete.
Case 1:20-cv-10701-DPW Document 122-3 Filed 09/24/20 Page 2 of 2

7. We help our customers select the proper protective gear needed to safely practice, as well
as accessories such as holsters and scopes, providing the best possible utility of their

firearms.

8. If gun shops are again ordered to close, our customers would be left without assistance
selecting weapons and ammunition, ability to sell their guns beyond the four allowed per
year, or the choice of ammunition best fitted for their needs.

I declare under the penalty of perjury that the foregoing is true and correct.

Executed this 23 day of September, 2020.

Boda

‘
Mark Bouchard
